— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated October 24, 1978, which affirmed a determination of the State Division of Human Rights dismissing the complaint upon a finding of no probable cause. Order confirmed and proceeding dismissed, without costs or disbursements. The action of the State Division of Human Rights was well within its statutory powers and was not arbitrary or capricious. Mollen, P. J., Hopkins, Suozzi and Rabin, JJ., concur.